Case: 14-11049         Date Filed: 12/30/2015        Page: 1 of 20


                                                                       [DO NOT PUBLISH]




                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 14-11049
                                ________________________

                        D.C. Docket No. 3:12-cv-00728-HLA-JRK



MICHELLE CORBETT,

                                                             Plaintiff - Appellant,

                                   versus

RICK BESELER,
in his official capacity as Sheriff of Clay County,

                                                             Defendant - Appellee.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                      (December 30, 2015)

Before ROSENBAUM and FAY, Circuit Judges, and MIDDLEBROOKS, ∗
District Court Judge.
∗
 The Honorable Donald M. Middlebrooks, United States District Court Judge for the Southern District of
Florida, sitting by designation.
                Case: 14-11049       Date Filed: 12/30/2015        Page: 2 of 20




PER CURIAM:

       Michelle Corbett appeals partial summary judgment and judgment as a

matter of law under Federal Rule of Civil Procedure 50(b) for Rick Beseler, Sheriff

of Clay County, Florida, 1 in her employment discrimination action concerning the

Clay County Sheriff’s Office (“CCSO”). We affirm.

               I. FACTUAL AND PROCEDURAL BACKGROUND

A. Corbett’s CCSO Employment History

       Corbett was hired in August 2003 as a CCSO Deputy Sheriff. In July 2004,

Corbett applied for and obtained the position of Youth Resource Officer, where she

worked for approximately three years. In 2007, Corbett applied for an open

detective position in Narcotics, a division of CCSO Organized Crime Unit. 2

       Following her application, Corbett was interviewed and selected by

Lieutenant Barry Abramowitz to transfer to Narcotics, a lateral position, on May

14, 2007. 3 While meeting the requirements for detective, Corbett, the only

woman in the Narcotics division, had strained relationships with the male

1
 Corbett sued Sheriff Beseler in his official capacity; her claims do not concern Sheriff Beseler
directly.
2
 The Organized Crime Unit is comprised of various subdivisions, including Street Crimes and
Narcotics. Within the Narcotics division are subsections with individuals who specialize in
certain areas, such as pharmaceuticals, methamphetamine (“meth”) labs, or marijuana-grow
houses. Narcotics detectives can be assigned to assist with other Narcotics operations.
3
 As a detective, Corbett received $50 incentive pay every two weeks for a clothing allowance,
since Narcotics detectives wear their personal clothes rather than a uniform.
                                                2
                Case: 14-11049   Date Filed: 12/30/2015    Page: 3 of 20


detectives. She admitted the male detectives considered her to be demeaning and

critical of their job performance. Consequently, they did not like working with

her. From October 2007 until his transfer in October 2009, Sergeant Wayne

McKinney directly oversaw Corbett and the Narcotics division. He generally gave

Corbett positive evaluations, although his evaluations noted she could be abrupt

and rude toward others.

      Detectives in Narcotics are assigned partners with whom they work,

including backing up each other. Corbett’s first two partners were Detectives

David Vaughn and Greg Michon. Throughout her tenure in Narcotics, Corbett and

Michon were partnered from time to time. While it was rumored they were having

an affair, Corbett testified they did not have an affair, but they had a friendly

relationship.

      On September 6, 2009, Lieutenant Abramowitz, who oversaw the Organized

Crimes Unit, including changing partners, reassigned Michon and Corbett with

new partners. Because Corbett and Michon were more experienced detectives,

Lieutenant Abramowitz determined they should work in a training role by

providing guidance to inexperienced detectives. In addition, Lieutenant

Abramowitz thought Corbett needed to demonstrate she could handle cases

without relying on Michon, since there was a perception he handled the majority of

their case work.


                                           3
               Case: 14-11049   Date Filed: 12/30/2015   Page: 4 of 20


      Although giving Corbett and Michon new partners was a decision from their

chain of command, Corbett and Michon openly questioned their reassignment with

coworkers. When Corbett’s complaining continued, Lieutenant Abramowitz met

her one evening in front of a Winn-Dixie to discuss the separation in partners.

Lieutenant Abramowitz explained he had separated them so Corbett could become

a leader in the division and enhance her career. She did not think that would be the

result, because she is a woman, and she perceived no one would listen to her.

Lieutenant Abramowitz counseled her the likely reason others would not listen was

because she could be overbearing, but he believed she could be successful in the

detective role, despite potential difficulties encountered by women in law

enforcement.

      Nonetheless, Corbett continued to complain to Lieutenant Abramowitz

concerning her displeasure with the repartnering; she further went up the chain of

command and complained directly to Captain Senters in 2009. She told Captain

Senters she was unhappy with the move of Michon back to Patrol and being told

she could not work directly with Michon without permission. Captain Senters

explained he thought Michon should have been moved to Patrol a year before,

because he had spent too much time in Narcotics. At this December 2009 meeting

with Captain Senters, Corbett did not complain of lacking training, not getting




                                         4
             Case: 14-11049     Date Filed: 12/30/2015      Page: 5 of 20


overtime, or gender discrimination; her complaint was limited to moving Michon

to Patrol.

      Corbett then was assigned as a Field Training Officer to Detective Hanlin,

who had moved into Narcotics from Street Crimes. Corbett and Hanlin had

personality conflicts. Hanlin complained to his supervisors Corbett was bossy and

condescending toward him. Thereafter, Sergeant McKinney addressed the

problem with Corbett and informed her she came across as “bitchy and

demeaning.” He suggested the other detectives would be more receptive if she

used a more welcoming, less demeaning tone. In October 2009, Sergeant

McKinney left Narcotics and was replaced by Shawn Gordon. Corbett represents

Sergeant Gordon also told her she was bossy and abrasive; other detectives did not

like her attitude, and she needed to change her behavior.

      Although Corbett and Michon were no longer partners, they were assigned

to work together in dismantling meth labs. They also continued working together

without their supervisors’ approval, which left Detectives Lavaron and Hanlin

without partners, requiring them to work together. Following Detective Hanlin’s

complaints, Sergeant Gordon explained to Corbett she needed to partner with

Detective Hanlin rather than returning to Michon.

      Corbett also had issues with Detective Lavaron, with whom she had

performed multiple trash pulls to look for evidence of a crime. In the course of one


                                         5
              Case: 14-11049     Date Filed: 12/30/2015    Page: 6 of 20


trash pull, Corbett drove the vehicle away when the suspect came out of the house,

which left Detective Lavaron stranded in the suspect’s yard. In addition, Corbett

spoke condescendingly to Detective Lavaron. From his work experiences with

Corbett, Detective Lavaron preferred not to work with her, because she constantly

was condescending toward him and had put him in an unsafe situation during a

trash pull, which caused him not to trust her with his life.

      Corbett had received extensive training during her tenure in Narcotics,

including becoming certified to dismantle a meth lab. She contends she requested

to attend a tracking training in Tampa in September 2009, but she was not

permitted to attend. Sergeant McKinney does not recall denying Corbett this

training opportunity. She also claims she requested to attend gambling training in

2009 but was denied. No one attended the gambling training, because money was

not in the CCSO budget to finance it, and the instructor was not considered an

expert by the State Attorney’s Office.

      While Corbett complains she was not given the same overtime opportunities

as the male detectives, overtime largely was voluntary. A whiteboard with

overtime assignments, primarily trash pulls, was in the Narcotics office, and

interested detectives placed their names on the board. Assignments were on a first-

come-first-served basis. Corbett received substantial overtime in Narcotics.

During the time she was not certified to dismantle meth labs, Corbett nonetheless


                                           6
               Case: 14-11049       Date Filed: 12/30/2015       Page: 7 of 20


was given overtime dismantling meth labs throughout 2008 and 2009. She also

admitted she received some overtime and never was denied any overtime

opportunity she requested on the whiteboard.

       After being certified to dismantle meth labs in 2009, Corbett acquired

significant hours of overtime from November 2009 through January 2010.4

During a six-month period, Corbett received more overtime than Detective Seeley,

a male Narcotics coworker. She also had more overtime hours than Detective

Michon during the six-month time prior to his leaving Narcotics. Corbett took a

significant amount of leave time during that six-month period, at least 90 hours.

Neither Sergeant McKinney nor Sergeant Gordon purposefully excluded Corbett

from overtime opportunities; Corbett never complained to them she wanted more

overtime. 5



4
  Although Corbett claims she repeatedly was denied training opportunities for methamphetamine
school, the ability to attend the trainings depended on when they were offered. When Sergeant
McKinney got approval, Corbett and Detective Lavaron were the first employees sent to the
school to receive certification to disassemble meth labs. Corbett also had a three-day
recertification course in February 2010 and a Leadership Privacy Seminar in March 2010. She
was called eleven times from November 2009 to February 2010 to dismantle meth labs. Corbett
was offered the chance to attend a DEA-sponsored school relating to site safety, but she was
unable to attend, because of a prearranged family vacation. Consequently, the DEA did not give
CCSO the opportunity to send other employees to the class. Corbett requested and was
permitted to attend a stress-management-incentive school. Upon completion, the state paid
Corbett additional money for attending. Although Corbett claims she repeatedly was denied
training opportunities, she told her doctor she was well trained and knew her job well.
5
 Corbett claims she was denied overtime on one occasion, when CCSO did not send her to
dismantle a marijuana-grow operation and meth lab. Instead, Detectives Lavaron and Hanlin,
who was uncertified, were sent on this job. Based on the small size of the meth lab, Sergeant
                                               7
               Case: 14-11049       Date Filed: 12/30/2015      Page: 8 of 20


       Believing she could no longer do her job with the male detectives in

Narcotics, who allegedly would not work with her, Corbett requested a transfer to

Warrants, which she did not receive. Thereafter, Lieutenant Abramowitz

counseled Corbett concerning the struggles and success of females in law

enforcement. He viewed himself as a mentor to Corbett and gave her the example

of his wife, who had been successful in twenty-five years of law enforcement.

       Prior to his leaving Narcotics to work in Pharmaceutical Investigations in

October 2009, Sergeant McKinney spoke to Corbett about the possibility of her

moving to Pharmaceutical Investigations. He believed it presented a growth

opportunity for her, and she could be successful there. Although Corbett initially

turned down the offer to move to Pharmaceutical Investigations, a management

decision was made in May 2010 to assign her there. Since Pharmaceutical

Investigations received federal funding and participated in the state High Intensity

Drug Trafficking task force, it provided Corbett with many opportunities to earn

overtime. She additionally was sent for training for a week in May 2010 for

Pharmaceutical Investigations.

       On May 27, 2010, the Narcotics and Street Crimes divisions executed a

search warrant in which Corbett participated. Later that day, Sergeant Gordon




Gordon decided certified Detective Lavaron could disassemble it, while uncertified Detective
Hanlin interviewed witnesses at the crime scene.
                                               8
              Case: 14-11049     Date Filed: 12/30/2015   Page: 9 of 20


conducted routine debriefing, during which Corbett became defensive and accused

Sergeant Gordon of blaming her for mishandling evidence. When the discussion

became heated, Lieutenant Abramowitz took Corbett and Sergeant Gordon into his

office. He was concerned with Corbett’s reaction to Sergeant Gordon’s inquiry

about the evidence; she represents Lieutenant Abramowitz and Sergeant Gordon

had yelled at her during the debriefing. Corbett became upset and yelled at

Sergeant Gordon. Because tempers continued to flare, Lieutenant Abramowitz

ended the meeting and told Corbett they would speak again the next day.

      On the morning of May 28, 2010, Corbett again met with Lieutenant

Abramowitz and Sergeant Gordon. She testified she was told to “sit down, be

quiet, [and] don’t speak until spoken to”; she was required to listen to Sergeant

Gordon’s orders. Corbett claims Sergeant Gordon firmly told her she was not to

speak of him; she was to do exactly as she was told; he reminded her he was in

charge; and he informed her she would handle the pill cases he assigned to her or

those she generated herself. At that time, Corbett already was working in

Pharmaceutical Investigations.

B. Internal Investigation

      Following the May 28, 2010, meeting with Lieutenant Abramowitz and

Sergeant Gordon, Corbett was emotional and went to Human Resources Director,

Leigh Corley, to complain. At the conclusion of their meeting, Corley asked


                                          9
             Case: 14-11049     Date Filed: 12/30/2015   Page: 10 of 20


Corbett to submit a written complaint and sent her home on paid administrative

leave for that purpose. Corbett’s complaint, delivered to Corley on June 3, 2010,

was dated May 31, 2010, and contained a number of complaints against her chain

of command and coworkers. Corley prepared a letter dated June 4, 2010, which

detailed the dates for incidents referenced in Corbett’s initial complaint. Corbett

temporarily was reassigned to the Intelligence Unit during the investigation, so she

did not have to report to the chain of command against whom she had complained.

      Prior to May 28, 2010, Corbett had not complained to anyone at CCSO

regarding gender discrimination. Corley investigated Corbett’s allegations that she

was not receiving overtime fairly because of her gender. Since Corbett’s internal

complaint did not claim that she lacked training, that issue was not investigated.

      While the internal investigation was being conducted, Corbett filed an

EEOC charge. Captain Virgil Lee Harris was assigned to investigate Corbett’s

additional allegations in her EEOC charge. After reviewing Corbett’s complaint,

Corley listed employees to interview and prepared questions and notes to reference

those interviews.

      Corbett first was interviewed by Corley on July 16, 2010. During the

interview, Corbett stated she had 500 pages of notes relating to her allegations.

Corley and Captain Harris requested Corbett to provide copies of her notes and




                                         10
              Case: 14-11049       Date Filed: 12/30/2015     Page: 11 of 20


gave her 27 hours of paid administrative leave to make copies. Corbett produced

only 13 pages of notes; the earliest was dated January 26, 2010.6

       Corley prepared a report summarizing the internal investigation and

submitted it to Sheriff Beseler on October 15, 2010. Both Corley and Captain

Harris concluded Corbett had not been subjected to discrimination based on her

gender, and she had received an equal opportunity for overtime as the male

detectives. After concluding her internal investigation, Corley met with Captain

Bucci and Captain Senters and provided them with the finalized investigative

report. Given the result of the internal investigation, no further CCSO action was

taken. In October 2010, Corbett was returned to Narcotics and remained there

until she requested a transfer a few months later.

       In December 2010, Corbett received a formal counseling for her violation of

CCSO Code of Conduct General Order No. 1000.2 for approaching Detective

Seeley, one of the interviewed witnesses in the internal investigation, and telling

him “thanks for being so honest.” Since Detective Seeley perceived the comment

to be intimidating and stated in a sarcastic manner, he considered it to be a

personal attack against him. Because Detective Seeley had not been treated this

way in twenty years of service, he reported it to his supervisor, Sergeant Gordon.


6
 Under CCSO disciplinary policies, employees who are untruthful during an internal
investigation are subject to discipline.


                                             11
              Case: 14-11049      Date Filed: 12/30/2015      Page: 12 of 20


       The counseling form was not placed in Corbett’s personnel file.7 She lost no

pay, benefits or promotional opportunities because of the counseling. Corbett

testified the formal counseling did not impact her job in any way.

       For approximately six weeks from mid-December 2010 through January

2011, Corbett was out on requested medical leave for surgery. When she returned

to work at the beginning of February 2011, Corbett voluntarily requested a transfer

to another detective position. At the time of her request, the only available

position was in Patrol. Lieutenant Abramowitz and Sergeant Gordon approved her

transfer to Patrol. The move to Patrol was not a promotion or demotion; it was a

lateral transfer approved by her supervisors. Since her transfer to Patrol, Corbett

has not made any internal complaints of discrimination. She continues to be

employed as a CCSO Deputy Sheriff with no reduction in pay or benefits.

C. District Court Proceedings

       Following the requisite administrative proceedings, Corbett filed her federal

action in the Middle District of Florida under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and the Florida Civil Rights Act (“FCRA”), Fla.




7
 Under CCSO General Order No. 2000.2, after a formal counseling has been retained in the
supervisor’s file for a year, it is removed from the file and destroyed.


                                             12
                Case: 14-11049         Date Filed: 12/30/2015        Page: 13 of 20


Stat. § 760.01 et seq. 8 She alleged hostile work environment, gender

discrimination, and retaliation.

        Counsel for Sheriff Beseler moved for summary judgment. The district

judge granted the motion in part and dismissed the hostile work environment

claim. He concluded the comments advanced by Corbett were “not sufficiently

severe or pervasive” to “support her case using a hostile environment theory”

under binding case law.

        The case proceeded to trial, where Sheriff Beseler’s counsel moved for

judgment as a matter of law under Federal Rule of Civil Procedure 50(b). At the

close of all evidence, the judge granted Sheriff Beseler’s renewed motion for

judgment as a matter of law. The judge concluded the facts presented by Corbett

did not constitute legally actionable gender discrimination or retaliation. On

appeal, we determine whether the decisions by the district judge regarding

Corbett’s hostile work environment, gender discrimination, and retaliation claims

were correct.9

                                        II. DISCUSSION


8
 Because FCRA analysis mirrors that of Title VII, we need not consider the statutes separately.
Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998).
9
  Corbett’s brief includes Attachments 2a and 2b, which appear to be demonstrative exhibits
summarizing trial Exhibits 69, 70, and 135. It is well settled that the record on appeal is limited
to “(1) the original papers and exhibits filed in the district court; (2) the transcript of proceedings,
if any; and (3) a certified copy of the docket entries prepared by the district clerk.” Fed. R. App.
P. 10(a). Consequently, we will not consider these attachments to Corbett’s appellate brief.
                                                  13
              Case: 14-11049   Date Filed: 12/30/2015    Page: 14 of 20


A. Summary Judgment: Hostile Work Environment

      We review de novo a district judge’s granting summary judgment and

construe the evidence and draw all reasonable inferences in the light most

favorable to the nonmoving party. Baloco v. Drummond Co., 767 F.3d 1229, 1246

(11th Cir. 2014). Summary judgment is appropriate only when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Scant evidence supporting the nonmoving

party’s position is insufficient to defeat a motion for summary judgment; there

must be substantial evidence produced for a jury reasonably to find in Corbett’s

favor. Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009).

      To establish a hostile work environment claim under Title VII, Corbett must

show discriminatory behavior “sufficiently severe or pervasive to alter the

conditions of [her] employment.” Pa. State Police v. Suders, 542 U.S. 129, 133,

124 S. Ct. 2342, 2347 (2004) (citation and internal quotation marks omitted). She

must prove:

      (1) that [she] belongs to a protected group; (2) that [she] has been
      subject to unwelcome harassment; (3) that the harassment [was] based
      on a protected characteristic of the employee, such as national origin;
      (4) that the harassment was sufficiently severe or pervasive to alter the
      terms and conditions of employment and create a discriminatorily
      abusive working environment; and (5) that the employer is responsible
      for such environment under either a theory of vicarious or of direct
      liability.



                                         14
             Case: 14-11049     Date Filed: 12/30/2015    Page: 15 of 20


Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002)

(emphasis added); see Bryant v. CEO DeKalb Co. Jones, 575 F.3d 1281, 1296 n.

20 (11th Cir. 2009) (recognizing the “same standards of proof” apply in Title VII

and the Equal Protection Clause, 42 U.S.C. § 1981, for discrimination claims

alleging a hostile work environment).

      “[T]o be actionable, this behavior must result in both an environment ‘that a

reasonable person would find hostile or abusive’ and an environment that the

victim ‘subjectively perceive[s] . . . to be abusive.’” Miller, 277 F.3d at 1276

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370 (1993)).

In evaluating the objective severity of the alleged hostile work environment, we

consider “(1) the frequency of the conduct; (2) the severity of the conduct; (3)

whether the conduct is physically threatening or humiliating, or a mere offensive

utterance; and (4) whether the conduct unreasonably interferes with the employee’s

job performance.” Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999)

(en banc). But Title VII is not a general civility code; “ordinary tribulations of the

workplace, such as sporadic use of abusive language, gender-related jokes, and

occasional teasing” cannot form the basis of a claim for actionable harassment or

hostile work environment. Faragher v. City of Boca Raton, 524 U.S. 775, 788,

118 S. Ct. 2275, 2284 (1998) (citation and internal quotation marks omitted).

Instead, “conduct must be extreme to amount to a change in terms and conditions


                                          15
              Case: 14-11049       Date Filed: 12/30/2015      Page: 16 of 20


of employment.” Id., 118 S. Ct. at 2284 (emphasis added). Title VII “is not a

shield against harsh treatment in the workplace”; “[p]ersonal animosity is not the

equivalent of [gender] discrimination.” Succar v. Dade Cnty. Sch. Bd., 229 F.3d
1343, 1345 (11th Cir. 2000) (citation and internal quotation marks omitted).

       Under these standards, we analyze Corbett’s allegations to determine if they

rise to the level of a hostile work environment. Corbett asserts she had humiliating

and derogatory remarks made to her by her male coworkers in Narcotics; she states

she was called “bossy,” “bitchy,” “abrasive,” “dumb,” and a “stupid fucking

bitch.” 10 These comments, however, were isolated and sporadic during the time

Corbett worked in Narcotics. She does not represent, and the record does not

show, that they were daily occurrences; therefore, they were not sufficiently

pervasive to constitute a hostile work environment. Any discord between Corbett

and the male Narcotics detectives was the result of personality conflicts, not

discriminatory animus. The record also does not support her allegations of being

deprived of overtime, training, or other conditions of her work. Significantly,

Corbett’s employment status as a CCSO Deputy Sheriff was not affected. Viewing

all Corbett’s allegations in her favor, she has failed to establish a hostile work

environment under the controlling law. The district judge correctly granted

10
  Corbett also alleges she was asked by Detective Nelson if she wanted to “fuck” on a table
while on duty in 2008. This comment was brought to the attention of Lieutenant Abramowitz
and sufficiently addressed.


                                              16
              Case: 14-11049     Date Filed: 12/30/2015    Page: 17 of 20


summary judgment to Sheriff Beseler on Corbett’s claim of hostile work

environment.

B. Judgment as a Matter of Law: Gender Discrimination and Retaliation

      The district judge granted the renewed motion for judgment as a matter of

law at the close of all the evidence by Sheriff Beseler’s counsel, which included

Corbett’s remaining issues of gender discrimination and retaliation. We review de

novo the granting of judgment as a matter of law and apply the same standards as

the district judge. Collins v. Marriott Int’l, Inc., 749 F.3d 951, 956-57 (11th Cir.

2014). A district judge appropriately grants judgment as a matter of law, “when

the plaintiff presents no legally sufficient evidentiary basis for a reasonable jury to

find for [her] on a material element of [her] cause of action.” Id. at 957 (citation

and internal quotation marks omitted). We “consider all the evidence in the light

most favorable to the plaintiff and grant the plaintiff the benefit of all reasonable

inferences.” Bogle v. Orange Cnty. Bd. of Cnty. Comm’rs, 162 F.3d 653, 656

(11th Cir. 1998). We “affirm a judgment as a matter of law only if the facts and

inferences point so overwhelmingly in favor of the movant that reasonable people

could not arrive at a contrary verdict.” Id. (citation, internal quotation marks, and

ellipsis omitted).

      To establish a prima facie case of gender discrimination with circumstantial

evidence, Corbett must show (1) she is a member of a protected class; (2) she was


                                          17
              Case: 14-11049       Date Filed: 12/30/2015      Page: 18 of 20


qualified for her job; (3) she was subjected to an adverse employment action; and

(4) her employer treated similarly situated employees outside her class more

favorably. Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dep’t of Educ., 342
F.3d 1281, 1289 (11th Cir. 2003). To prove an adverse employment action,

Corbett “must show a serious and material change in the terms, conditions, or

privileges of [her] employment.” Davis v. Town of Lake Park, Fla., 245 F.3d
1232, 1239 (11th Cir. 2001). Corbett contends she incurred adverse employment

actions when she was transferred to Pharmaceutical Investigations and was denied

training and overtime opportunities. As we explained relative to the alleged hostile

work environment, the record evidence shows Corbett had the same opportunities

as other Narcotics detectives to sign up for overtime; she also had numerous

training opportunities, including being certified to dismantle a meth lab, and a

transfer without any diminution in salary and title is not an adverse employment

opportunity. 11

       Throughout her CCSO employment, Corbett has continued to receive the

same compensation, terms, conditions, and privileges of employment as all other

deputy sheriffs, commensurate with her position and level of seniority without

regard to her gender. Since she has failed to meet the threshold standard for an


11
  To the extent Corbett views her separation from Detective Michon as a partner and being given
a new partner to be an adverse employment action, she admitted supervising officers have the
authority to determine partners in the Narcotics division.
                                              18
              Case: 14-11049       Date Filed: 12/30/2015      Page: 19 of 20


adverse employment action by showing a “serious and material” change in her

CCSO employment because of her gender, no jury reasonably could conclude she

has proved a prima facie case of gender discrimination. The district judge properly

granted Sheriff Beseler’s motion for judgment as a matter of law on Corbett’s

claim of gender discrimination.

       To establish her claim of retaliation, Corbett must prove she “engaged in

statutorily protected activity, [she] suffered a materially adverse action, and there

was some causal relation between the two events.” Butler v. Ala. Dep’t of Transp.,

536 F.3d 1209, 1212-13 (11th Cir. 2008) (citation and internal quotation marks

omitted). Corbett’s protected activity relates to her gender discrimination

complaints with CCSO Human Resources and the EEOC. To the extent she

contends the written counseling she received was a retaliatory adverse action,

Corbett testified at trial that the counseling did not cause her to lose any pay,

benefits or promotional opportunities; it did not affect her job whatsoever.

Similarly, Corbett’s transfer to Patrol was not a retaliatory adverse action for

engaging in protected activity. 12 Corbett was out on self-requested medical leave

for surgery for six weeks prior to her transfer to Patrol. When she returned and

requested a transfer, the only transfer position available was Patrol. There is no


12
  The only possible loss from transferring from Narcotics was $50 pay, which was a clothing
allowance to compensate Narcotics detectives for wearing and caring for their own clothes.
Corbett does not complain about this pay loss.
                                              19
             Case: 14-11049    Date Filed: 12/30/2015    Page: 20 of 20


evidence in the record that her transfer to Patrol was other than voluntary. A

transfer to a different position may be an adverse employment action only if it

“involves a reduction in pay, prestige, or responsibility.” Hinson v. Clinch Cnty.,

Ga. Bd. of Educ., 231 F.3d 821, 829 (11th Cir. 2000). No jury reasonably could

conclude any of these work occurrences were retaliatory. The judge correctly

granted Sheriff Beseler’s motion for judgment as a matter of law concerning

Corbett’s retaliation claim.

      AFFIRMED.




                                         20